DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 4 February 2021.

Response to Amendment
Claims 2-9 and 13-17 were previously indicated as containing allowable subject matter. Claims 9-12 have been canceled. Claims 5 and 13 have been amended, with claim 13 amended to include the allowable subject matter of canceled claim 9. Claims 2-8 and 13-17 are pending.
In response to the amendment to claim 5, the rejection of claim 5 under 35 USC 112(b) that was presented in the previous action (Non-Final Rejection filed on 30 October 2020) is withdrawn. In response to the cancelation of claims 10-12, the rejections under 35 USC 103 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David A. Burns on 15 March 2021.
The application has been amended as follows: 
Claim 1
Line 10: “turbine and the pump and configured to remove oxygen from the fuel, wherein the first and”
and wherein the oxygen removal unit is located between the turbine and the pump for”
Claim 5
Line 2: “the oxygen removal unit comprises a membrane.”
Claim 6
Line 10: “turbine and the pump and configured to remove oxygen from the fuel, wherein the first and”
Line 16: “pressure, and wherein the oxygen removal unit receives the fuel at the first low pressure.”
Claim 13
Line 14: “second low pressures, 

Reasons for Allowance
Claims 2-8 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 2-8 and 13-17. The concept of a fuel delivery system comprising a turbine adapted to receive fuel at a first high pressure and expel the fuel at a first low pressure; a pump in fluid communication with and mechanically coupled to the turbine, and configured to expel the fuel at a second high pressure and receive the fuel at a second low pressure, wherein the turbine is configured to convert pressure energy of the fuel to kinetic energy to drive the pump, and the first and second low pressures are both lower than either of the first and second high pressures; and an oxygen removal unit in fluid communication with at least one of the turbine and the pump and configured to remove oxygen from the fuel, wherein the first and second high pressures are higher than an efficient operating pressure of the oxygen removal unit, and wherein the oxygen removal unit is located between the turbine and the pump for receiving the fuel from the turbine and expelling the fuel to the pump (claim 2) is considered to define patentable subject matter over the prior art.
In addition, the concept of a fuel delivery system comprising a turbine adapted to receive fuel at a first high pressure and expel the fuel at a first low pressure; a pump in fluid communication with and mechanically coupled to the turbine, and configured to expel the fuel at a second high pressure and receive the fuel at a second low pressure, wherein the turbine is configured to convert pressure energy of the fuel to kinetic energy to drive the pump, and the first and second low pressures are both lower than either of the first and second high pressures; an oxygen removal unit in fluid communication with at least one of the turbine and the pump and configured to remove oxygen from the fuel, wherein the first and second high pressures are higher than an efficient operating pressure of the oxygen removal unit; and a fuel filter in fluid communication between the turbine and the pump, wherein the fuel filter receives the fuel at the second high pressure from the pump and expels the fuel at a third high pressure closer to the first high pressure than the second high pressure, and wherein the oxygen removal unit receives the fuel at the first low pressure (claim 6) is considered to define patentable subject matter over the prior art.
Furthermore, the concept of a fuel delivery system comprising a turbine configured to receive fuel at a first high pressure and expel the fuel at a first low pressure; a pump coupled to and in fluid communication with the turbine and configured to receive the fuel at a second low pressure and expel the fuel at a second high pressure, wherein the turbine is adapted to convert pressure energy of the fuel to kinetic energy to drive the pump; and a fuel conditioning unit disposed between and in fluid communication with the turbine and the pump, wherein the fuel conditioning unit is configured to operate more efficiently at one of a high pressure range and a low pressure range than the other of the high pressure range and the low pressure range, wherein the high pressure range includes the first and second high pressures and the low pressure range includes the first and second low pressures, and wherein the fuel delivery system is a jet fuel delivery system, and wherein the fuel conditioning unit is an oxygen removal unit constructed to remove oxygen from the fuel (claim 13) is considered to define patentable subject matter over the prior art.
The nearest prior art is regarded to be Hughes (US 2013/0305738 A1), which teaches a fuel delivery system (Fig. 2; [0026]) comprising a high pressure turbine 112, which receives reformed gas at different pressures, and a fuel compressor 110 (i.e. a pump) in fluid communication with and coupled to the turbine by line 140 and shaft 116 ([0026], [0029]) that expels and receives the fuel ([0030]) at different pressures. Hughes could have been modified by the teachings of Mitariten (US 2011/0094378 A1) to provide an oxygen removal unit (Fig. 1; [0023]) in communication with the pump and turbine. However, the skilled practitioner would have lacked any guidance which would have led him or her to place the oxygen removal unit between the turbine and the compressor, or configure the system as a jet fuel delivery system (Hughes teaches a fuel that is natural gas). In addition, with respect to claim 6, the skilled practitioner would not have provided an oxygen removal unit that receives fuel at the first low pressure since, in the context of Hughes in view of Mitariten, the “first low pressure” would occur downstream of the turbine, and the skilled practitioner would have had no reason to deoxygenate a fuel after a catalytic reforming step. 
Related prior art, Lo (US 9,724,625 B2), discloses an aircraft fuel deoxygenating system 100 (Fig. 1) comprising a pump 102 (col. 3, lines 14, 17), a gas turbine engine (col. 3, line 23), a fuel filter 117 (col. 3, lines 47-48), and a passive contactor-separator 104 (i.e. an oxygen removal unit) (col. 3, line 15; col. 4, lines 23-34). However, the gas turbine is an engine or motor, so no guidance is given which suggests a turbine that expels fuel, and it is not illustrated, so no guidance is given regarding its configuration. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772